Citation Nr: 1409447	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an anxiety disorder. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in his August 2010 VA Form 9.  He withdrew that request in October 2010.  A hearing will not be provided.  38 C.F.R. § 20.704(e)(2013).  The Veteran also submitted additional evidence after certification of the appeal to the Board.  The RO will have the opportunity to consider that evidence in the first instance on remand.  38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board must remand the claim for an increased rating for anxiety for a new examination.  A VA psychiatric examination for the Veteran was completed in July 2009.  Since this examination, the Veteran has reported worsening symptoms including memory loss, reduced judgment and panic attacks with increased frequency in his August 2010 VA Form 9.  Accordingly, a new examination is necessary to assess the current nature and severity of the Veteran's anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board must remand the claim of service connection for sleep apnea for a VA medical examination and opinion.  The record reflects a current sleep apnea diagnosis based on the results of a March 2009 sleep study.  Although there is no medical documentation of sleep apnea during service, the Veteran indicates that his current sleep disability is characterized by snoring and choking in his sleep.  He claims these symptoms are the same symptoms experienced during service.  As corroboration, the Veteran submitted statements from his wife and bunk mates that discuss the Veteran's sleep disturbances during service.  The Board finds these statements indicate a link between the Veteran's current diagnosis and an in service incurrence sufficient to trigger the VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran has received treatment from VA on an ongoing basis.  The claims file only reflects treatment through September 2010.  To correctly assess the Veteran's disabilities, all records of treatment from September 2010 to the present must be obtained and considered.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records concerning his anxiety disorder and sleep apnea from September 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the requested development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected anxiety disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

The examiner should fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.

3.  Schedule the Veteran for an appropriate VA medical examination to ascertain the nature and etiology of the sleep apnea.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  A detailed opinion is requested as to the following: 

Is it at likely as not (a 50 percent or greater probability) that the sleep apnea had its onset during service or is otherwise related to service? 

The examiner should make a finding as to the relationship, if any, of the Veteran's snoring and/or choking in his sleep to the sleep apnea. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for any opinion given. If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

